           Case 3:20-cv-04636-WHA Document 151 Filed 08/05/21 Page 1 of 2




 1
     ROBERT W. FERGUSON
 2   Attorney General of Washington
     KELLY T. WOOD (admitted pro hac vice)
 3   GABRIELLE GURIAN (admitted pro hac vice)
     Assistant Attorneys General
 4   Washington Office of the Attorney General
     Ecology Division
 5    2425 Bristol Court SW
      Olympia, Washington 98501
 6    Telephone: (360) 586-5109
      E-mail: Kelly.Wood@atg.wa.gov
 7   Attorneys for Plaintiff State of Washington
 8

 9                        IN THE UNITED STATES DISTRICT COURT
10                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
        In Re                                             CASE NO. 20-cv- 04636-WHA
12                                                                    (lead consolidated)
                Clean Water Act Rulemaking                     Applies to all actions
13
                                                          [PROPOSED] ORDER GRANTING
14                                                        INTERVENOR-DEFENDANTS’
                                                          MOTION SHORTEN TIME RE:
15                                                        MOTION TO STRIKE PURSUANT
                                                          TO CIVIL RULE L.R. 6-3
16

17
            The Court, having considered the Intervenor-Defendants’ Rule 6-3 motion to shorten
18
     time and good cause appearing therefore, as well as Plaintiffs’ stipulation and response thereto,
19
     hereby ORDERS:
20
        1. Intervenor-Defendants’ motion to shorten time is GRANTED.
21
        2. Intervenor-Defendants motion to strike shall be briefed and heard on the following
22
            schedule:
23

24    August 4, 2021                                   Filing of Intervenors’ motion to strike
      August 13, 2021                                  Deadline to file opposition to motion to
25                                                     strike
26
     ___________________________________________________________________________________________
     [PROPOSED] ORDER (Case No. 4:20-cv-04636-WHA)

                                                 Page 1 of 2
           Case 3:20-cv-04636-WHA Document 151 Filed 08/05/21 Page 2 of 2




 1    August 19, 2021                              Deadline to file reply in support of motion
                                                   to strike
 2    August 26, 2021, at 12:00 PM via AT&T        Consolidated hearing on Defendant’s
      Conference Line                              motion to remand and Intervenors’ motion
 3                                                 to strike.
 4                   August 5, 2021
            Dated: __________________
 5
                                                _________________________________
 6                                              The Honorable William Alsup
 7                                              UNITED STATES DISTRICT COURT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     ___________________________________________________________________________________________
     [PROPOSED] ORDER (Case No. 4:20-cv-04636-WHA)

                                             Page 2 of 2
